IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                :                       NO. 628
                                      :
         ORDER ADOPTING NEW RULES :                           CIVIL PROCEDURAL RULES
         220.1 AND 220.2, RENUMBERING :
         AND AMENDING CURRENT RULE :                          DOCKET
         220.1 AS 220.3, AND AMENDING :
         RULE 223.1 OF THE            :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE                    :


                                                ORDER

PER CURIAM

      AND NOW, this 7th day of July, 2015, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
42 Pa.B. 377 (January 21, 2012):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         (1)    New Rules 220.1 and 220.2 of the Pennsylvania Rules of Civil Procedure
                are adopted;
         (2)    Current Rule 220.1 of the Pennsylvania Rules of Civil Procedure is
                renumbered as Rule 220.3 and amended; and
         (3)    Rule 223.1 of the Pennsylvania Rules of Civil Procedure is amended,

in the attached form. This ORDER shall be processed in accordance with Pa.R.J.A. No.
103(b), and shall be effective October 1, 2015.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.